UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 00-6383



UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellee,

          versus


ORRIN LAMAR JACKSON,

                                                Defendant - Appellant.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Charlotte. Robert D. Potter, Senior
District Judge. (CR-90-85)


Submitted:   August 24, 2000                 Decided:   August 29, 2000


Before MICHAEL and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Orrin Lamar Jackson, Appellant Pro Se. Brian Lee Whisler, OFFICE
OF THE UNITED STATES ATTORNEY, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       Orrin L. Jackson seeks to appeal the district court’s order

denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.

2000).    We have reviewed the record and the district court’s opin-

ion and find no reversible error.          Accordingly, we deny a certif-

icate of appealability and dismiss the appeal on the reasoning of

the district court.       See United States v. Jackson, No. CR-90-85

(W.D.N.C. Mar. 8, 2000).        To the extent that Jackson seeks to ap-

peal    from   his   December   13,   1990,   judgment   of   conviction   and

sentence, we dismiss the appeal as untimely.             See Fed. R. App. P.

4(b).    We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                                   DISMISSED




                                       2